Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 19, 1997, convicting defendant, after a jury trial, of attempted robbery in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 7 1/2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning cred*182ibility. The totality of the evidence warrants the inference that defendant attempted to take property from the victim (see, People v Bracey, 41 NY2d 296), and the essential elements of the weapon charge were established by testimony that defendant fired a handgun.
Defendant’s claims concerning an undisclosed document are not properly before this Court because they involve a matter dehors the record.
The trial court properly denied defendant’s application for a missing witness charge concerning the complainant, since the People established that he “had become unavailable by the time of trial despite reasonable efforts by the People to locate him” (People v Jenkins, 213 AD2d 279, 280, lv denied 85 NY2d 974). Indeed, the witness’s own lawyer was unable to locate him during the relevant period.
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.